Case 1:20-cv-20836-BB Document 109 Entered on FLSD Docket 03/10/2021 Page 1 of 2




  Clerk ofthe United StatesDistrid Courtforthe Southern DistrictofFlorida
  400 Nolh M iam iAvenue 8th Floor                                              FILEDBv PG D.c,
  M iam i,FL33128
                                                                                      MlF 12 2221
  Adam M .M oskow itzThe M oskowitzLaw Firm ,PLLC
  2 Alham bra Plaza Suite 601                                                         ctkkktlll7;m
                                                                                      S.D.OF FLA.-MIAMI
  CoralGables,FL33134

  COUNSELFOR DEFENDANT
  Evan S.NadelM intz,Levin,Cohn,Ferris,Glovsky and Popeo,P.C.
  44 Montgomel Street,36th Floor
  San Francisco,CA 94104


  To W hom ltM ay Concern,

  Inresponseto theClassAdionSettlementinthecaseofFruitstonev.SpartanRace,lnc.(CaseNo.1:20-
  cv-20836-BB.UnitedRatesDistrid CourtfortheSouthernDistrictofFlorida)inwhichthesettlement
  includeseitherafourmonthmembershipintheSpartan+ Membership Program,ora$5Voucher,I
  objed.
  The settlem entdoesnotactually benefitthe classoutlined in thisIawsuit.Instead,the affected class
  receivesprom otionalm aterialdesigned to buy m oreSpartan Race Inc.goodsand services.ln fact,the
  ClassAction SettlementNotice readsm ore Iike acleverm arketing cam paign sentto m e by Spartan Race
  lnc.

  IfImayproposeadifferentsolution:Allow theoptionforthe equivalentindividualvalue (presumedto
  be roughly$5)to bedonatedto theW oundedW arriorProjed (orsimilarcharity)bySpartan Race Inc,
  and m ake itadefaultseledion ifno adion istaken by the classm em ber.Please considerbarring
  Spartan Race Incfrom advertising the donation.


  Sincerely,

  M ichaelHebert
  A notified m em berofthe settlem entclass


   Mxv V V --
Case 1:20-cv-20836-BB Document 109 Entered on FLSD Docket 03/10/2021 Page 2 of 2
                                                      D u)
                                                        * K.
                                                      Q œ 8
                                                      I o =
                                                      *   œ
                                                      X B.
                                                      2
                                                      * .= =
                                                      = o m
                                                      JQ m
                                                         =
                                                      - o a
                                                      > *
                                                      œ         v
                                                      V-        m
                                                      03 b




                                 K
                                 L*
                     û1          R
                     &)          %
                     1-:.
                     I%1
                     t1?         œ
                       l         œ
                     ..xI

                     .xI         M
                     H.
                     :1
                     K1
                     d1



                                                                à
                                                                I
                                                                >
                                                                n
                                                                N
                                                                C
                                                                NJ

                                                                D
                                                                t:      q)
                                                                r' ïl
                                                                    1
                                                                    ,




                                                       (),'
                                                          j'
                                                         -'
                                                  4
                                                  .:
                                                   .;
                                                    k'q g
                                                        .
                                                          T .       .           ?
                                                       '
                                                                .          *!




                                                           s:       ' '
                                                                      3'k1
